IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2009
                                     No. 09-20103
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

RONNIE ANTHONY THOMAS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-368-1


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Ronnie Anthony Thomas
presents arguments that he concedes are foreclosed by United States
v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce
Clause challenge to the felon-in-possession-of-a-firearm statute, 18 U.S.C.
§ 922(g). The appellant’s motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.